EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS THIRD QUARTER EARNINGS OF $0.33 PER DILUTED SHARE Net Interest Margin of 3.58% Brooklyn, NY – October 27, 2011 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company" or “Dime”), the parent company of The Dime Savings Bank of Williamsburgh (the “Bank”), today reported financial results for the third quarter ended September 30, 2011. Consolidated net income was $11.2 million, or 33 cents per diluted share, compared to $12.3 million, or 36 cents per diluted share, for the quarter ended June 30, 2011, and $11.4 million, or 34 cents per diluted share, for the quarter ended September 30, 2010.The linked-quarter EPS reduction of $0.03 reflected lower interest income, mainly prepayment fees, and a higher loan loss provision. Vincent F. Palagiano, Chairman and Chief Executive Officer of Dime, commented, “We posted another solid quarter led by a net interest margin approximating 3.6% and continued operational efficiency.Prepayment fee income returned to more normalized levels for this cycle in the current quarter, and our loan loss provision was $555,000 higher than the June 2011 quarter, due primarily to loan downgrades to one borrower discussed later in the release.However, our overall business outlook remains favorable, with profitable interest rate spreads, and no market-driven reason to compete on rate for deposit funding.While we remained active in our lending market, origination volumes continued at a measured pace.We continue to closely monitor the credit quality of our loan portfolio, which remains a competitive strength.At September 30, 2011, non-performing assets approximated 46 basis points of total assets, and loans delinquent between 30 and 89 days were also less than one percent of total assets.” OPERATING RESULTS FOR THE QUARTER ENDED SEPTEMBER 30, 2011 Net Interest Margin Linked quarter net interest margin (“NIM”) declined 8 basis points from 3.66% to 3.58%. Regarding individual components of NIM, the average yield on real estate loans declined by 25 basis points linked quarter, to 5.76%. The cost of interest bearing deposits declined by 6 basis points, and the cost of borrowed funds declined by 4 basis points, both linked quarter. Core NIM (excluding loan prepayment fees) rose 11 basis points from 3.33% to 3.44%.Core NIM rose because the Bank’s level of liquid (overnight) funds declined from a 2nd quarter 2011 average of $376.3 million to a 3rd quarter 2011 average of $302.2 million. Liquidity was used mainly to fund deposit outflows and pay off maturing borrowings. The Company’s expectation is that overnight liquidity will continue to contract through year-end to a level of approximately $150 million through these activities. Prepayment fees, which were $3.2 million in the 2nd quarter 2011, declined to $1.3 million in the 3rd quarter 2011, consistent with management’s previous statement that 2Q’11 appeared as if it would be the high water mark for prepayment fees for the year. This continues to be our expectation. While prepayment fee income is generally favorable to the Bank, the slowdown in refinance activity associated with declining prepayment fees is more beneficial to sustaining NIM going forward. During this period when the Bank’s profitability remains at or near cyclical highs, the Company is moderating asset and loan portfolio growth. Capital continues to grow, providing future leverage opportunity. Rate competition for in-market deposits remains light, in contrast to the comparatively robust New York City multifamily lending market. Offering rates on new 12-month certificates of deposit ("CDs") range between 50 and 75 basis points. Rates on New York City multifamily loans range from 3.75% to 4.00%. Although the resulting spread between those instruments is wide, the duration mismatch could be between four and seven years. Therefore, management will continue to seek only to maintain its competitive position, foregoing any significant growth in its loan portfolio for the time being. Net Interest Income Net interest income was $34.2 million in the quarter ended September 30, 2011, a reduction of 5.5% from $36.2 million reported in the second quarter of 2011 and approximating the $34.3 million reported in the third quarter of 2010. The reduction from the June 2011 quarter was driven primarily by a decline of $2.0 million in loan prepayment fee income, as loan prepayment rates slowed in the most recent quarter. Interest Rate Risk The Company continues to believe that lengthening the duration of its liabilities to more closely match the repricing duration of its primary investment, the 5-year repricing multifamily loan, is a prudent strategy in the current interest rate environment.During the September 2011 quarter, the Company modified $102.5 million of existing putable FHLBNY advances, equal to approximately 11.0% of total outstanding FHLBNY advances at June 30, 2011. The current favorable interest rate environment enabled the Company to lengthen the maturity of these liabilities and simultaneously lower their cost to the Company’s benefit.The modification of these $102.5 million in advances resulted in a 108 basis point reduction in their weighted average cost to 2.17%, as well as an extension of 2.65 years in their weighted average term to maturity to the third quarter of 2015. The amount of short-term, putable advances modified during the 15 months ended September 30, 2011 totaled approximately $300.0 million, and the average duration of the Company's total borrowing position has increased to 3.5 years at September 30, 2011.The prepayment / modification activity that has been ongoing since second quarter of 2010 served to reduce the average cost of borrowings by 27 basis points from the quarter ended September 30, 2010 to the quarter ended September 30, 2011.At September 30, 2011, the Company had $375.0 million of putable borrowings remaining, with a weighted average maturity of 4.8 years.However, since the weighted average cost of these borrowings is 4.1%, they are not currently anticipated to be called. Provision/Allowance For Loan Losses At September30, 2011, the allowance for loan losses as a percentage of total loans stood at 0.63%, up 6 basis points from the prior quarter.Charge-offs were relatively minor during the September 2011 quarter.However, during the most recent quarter the Bank experienced an increase of $20.3 million in loans delinquent between 30 to 89 days.The increase in loan delinquencies combined with downgrades to several performing loans led to an increase in the loan loss provision to $2.2 million during the September 2011 quarter, compared to $1.7 million recorded in the June 2011 quarter.In the absence of charge-off activity, nearly all of the $2.2 million provision resulted in an addition to the allowance for loan losses balance at September 30, 2011 compared to June 30, 2011. Non-Interest Income Non-interest income was $2.1 million for the quarter ended September 30, 2011, an increase of $415,000 from the previous quarter.This growth resulted primarily from a reduction of $515,000 in other-than temporary impairment charges on the Company's pooled bank trust preferred securities (a negative component of non-interest income). This was partially offset by a net reduction of $157,000 in the market valuation of trading securities.This $157,000 reduction was fully offset by a comparable reduction in salaries and benefits expense during the most recent quarter, as these securities are earmarked for future settlement of certain benefit liabilities that are also required to be recognized at fair value on an ongoing basis. Non-Interest Expense Non-interest expense was $15.0 million in the quarter ended September 30, 2011, relatively unchanged from the prior quarter.Within non-interest expense, lower salary and benefits and other operating expenses offset additional occupancy and equipment and FDIC insurance expenses compared to the June 2011 quarter. Non-interest expense was 1.48% of average assets during the most recent quarter, resulting in an efficiency ratio of 41.0%.This remains among the lowest efficiency ratios in the industry, and a longstanding hallmark of Dime. Income Tax Expense The effective tax rate (Federal, New York State and New York City combined) was 41.7% during the September 2011 quarter.In the quarter ended September 30, 2010 the effective tax rate approximated 42.6%.During the September 2010 quarter, New York State enacted a change in tax law associated with bad debt deductions permissible by savings banks, effective retroactively to January 1, 2010.As a result, Dime was required to recognize a catch-up adjustment approximating$700,000 during the September 2010 quarter for the difference between the previous and new rules for the first six months of 2010, which accounted for the higher effective tax rate during that period. BALANCE SHEET Total assets were $4.04 billion at September 30, 2011, a reduction of $52.9 million from June 30, 2011.Cash and due from banks and federal funds sold and other short-term investments were reduced by $22.5 million in aggregate, and investment and mortgage backed securities available-for-sale were reduced by $37.2 million in aggregate during the most recent quarter.On the funding side, the Company reduced its borrowed funds by $55.0 million and deposits declined by $31.4 million during the September 2011 quarter.All balances are as of period end. Real Estate Loans Real estate loans increased $12.8 million during the most recent quarter due to lower prepayment activity and a slight increase in origination levels.Real estate loan originations were $169.7 million during the most recent quarter and carried an average rate of 4.54%.Loan amortization and satisfactions totaled $164.3 million, or 19.2% of the average portfolio balance on an annualized basis.To put this in historical perspective, the annualized real estate loan portfolio amortization rate approximated 59% in the quarter ended September 30, 2003, during the last significant downturn in mortgage rates.The average rate on amortized or satisfied loan balances during the most recent quarter was 5.92%.The loan pipeline stood at $95.6 million at September 30, 2011, with a weighted average rate of 4.42%.One of the reasons that the NIM held up reasonably well during the first three quarters of 2011 is that the new loans originated in 2011 at rates below 5% (approximately $475.0 million) represented only about 14% of the total loan portfolio.The average yield on the loan portfolio (excluding prepayment income) during the quarter ended December 31, 2010 was 5.78% compared to 5.63% during the September 2011 quarter. The Bank had $505.3 million of real estate loans sold on a servicing retained basis as of September 30, 2011.In the course of business, the Bank occasionally repurchases, at par, loans previously sold for the sole purpose of facilitating the borrowers’ refinancing.All such repurchased loans are in the process of either being satisfied, or refinanced with the Bank.During the quarter ended September 30, 2011, such repurchases totaled $9.2 million, and are not included in the $169.7 million of total originations for the quarter. Credit Summary Non-accrual loans were $17.5 million, or 0.51% of total loans, at September 30, 2011, a slight increase from $16.5 million, or 0.48% of loans, at June 30, 2011.There was, however, an increase in loans delinquent between 30 and 89 days to $33.9 million, or approximately 1.0% of total loans, at September30, 2011, compared to $13.6 million, or 0.40% of loans, at June 30, 2011.Of the $20.3 million increase in loans 30 to 89 days delinquent experienced in the most recent quarter, $12.8 million resulted from one borrower relationship. As has been discussed in the past, the Bank often finances multiple properties for individual creditworthy and experienced borrowers/landlords in the New York City multifamily market. Therefore, when such a borrower encounters financial difficulties it can impact several portfolio properties at one time, causing a spike in delinquencies. The 3rd quarter 2011 spike in delinquencies and provisioning was just such a situation where a single borrower accounts for a significant portion of the increase in 30 to 89 day loan delinquencies. This does not appear to be predictive of an upward trend in loan portfolio delinquencies, which otherwise remain within cyclical bounds for Dime. The sum of non-performing assets and accruing loans past due 90 days or more represented 6.1% of tangible capital plus the allowance for loan losses (otherwise known as the "Texas Ratio") at September 30, 2011 (see table below).This number compares very favorably to both industry and regional averages. Within the $318.1 million remaining in the pool of loans sold to Fannie Mae with recourse exposure, total loans 30 days or more delinquent approximated $2.1 million at September 30, 2011, up from the $1.4 million level at June 30, 2011, reflecting one additional delinquent loan. Deposits and Borrowed Funds Deposits decreased $31.4 million from June 30, 2011 to September 30, 2011, reflecting a reduction of $47.8 in CDs from the expiration of earlier deposit promotional campaigns.Given the Bank's strong liquidity position, management chose not to bid aggressively to retain these deposits.Core (non-CD) deposits increased $16.4 million, led by $14.1 million of growth in money market deposits.The Bank remained selective in the products, rates and terms on which it competes for deposits, focusing on products that encourage long-term customer retention, and discouraging renewals of promotional deposits in cases where customer relationships have not proved durable. At September 30, 2011, average deposit balances approximated $95.4 million per branch for branches open in excess of one year. Proceeds from loan amortization and the utilization of balance sheet liquidity accumulated during the first six months of 2011 provided sufficient liquidity to fund new loan originations during the most recent quarter, and facilitated the reduction of $55.0 million of maturing FHLBNY advances. Tangible Capital Dime continues to grow tangible capital through retained earnings.The Bank’s tangible capital ratio was 8.84% at September30, 2011, up 31 basis points from June 30, 2011.At the Company, consolidated tangible capital was 7.66% of tangible assets at September 30, 2011, up 30 basis points from June 30, 2011.The consolidated Company also has approximately $70.0 million of trust preferred securities that were issued as debt, which, if added to Tier 1 (tangible) capital, would increase its consolidated Tier 1 (tangible) capital ratio to approximately 9.4%.Trust preferred securities are included as a capital component for banks and thrifts below $15 billion in consolidated assets. Reported earnings per share exceeded the quarterly cash dividend rate per share by 136% during the most recent quarter, a 42% payout rate.Tangible book value per share increased $0.21 sequentially during the most recent quarter to $8.71 at September 30, 2011.This growth was fueled by a return of approximately 14.8% on average tangible equity during the most recent quarter. OUTLOOK FOR THE QUARTER ENDING DECEMBER 31, 2011 The Company expects to maintain its current pace of loan originations through year end, with the goal of maintaining the absolute level of the loan portfolio – currently approximately $3.4 billion. Some low-yielding liquidity will continue to be deployed throughout the remainder of the year, but it is not currently management’s intention to meaningfully grow the loan portfolio at present rates. In the meantime, the Company is operating at a strong level of profitability and will continue to grow capital, which will be available for leverage at an appropriate time in the future. Loans contractually scheduled to mature or reprice during the quarter ending December31, 2011 total $86.7 million, at an average rate of 5.53%.Satisfaction and amortization rates (including prepayments and loan refinancing activity), which approximated 19.2% on an annualized basis during the most recent quarter, are expected to fall in the 15 - 20% annualized range during the December 2011 quarter. The loan commitment pipeline was approximately $95.6 million at September 30, 2011, with an approximate weighted average rate of 4.42%, and was comprised primarily of multifamily residential loans. On the liability side, deposit funding costs are expected to remain near current historically low levels through the fourth quarter of 2011. The Bank has $181.2 million of CDs maturing during the fourth quarter of 2011 at an average cost of 1.29%.Offering rates on 12-month term CDs currently range between 50 and 75 basis points.No borrowings are scheduled to mature or reprice during the fourth quarter of 2011, and the Bank will continue to look for opportunities to restructure its borrowed funds portfolio in order to either enhance profitability or reduce interest rate risk. Net interest margin can be expected to decline gradually over time if rates remain range bound. Assuming current levels hold for delinquent and troubled loans, management expects loan loss provisioning to decline in the December 2011 quarter compared to the September 2011 quarter. Operating expenses for the December 2011 quarter are expected to approximate $15.0 million. The Company projects that the consolidated effective tax rate will approximate 41% for the December 2011 quarter. ABOUT DIME COMMUNITY BANCSHARES The Company (Nasdaq: DCOM) had $4.04 billion in consolidated assets as of September 30, 2011, and is the parent company of the Bank.The Bank was founded in 1864, is headquartered in Brooklyn, New York, and currently has twenty-six branches located throughout Brooklyn, Queens, the Bronx and Nassau County, New York.More information on the Company and Dime can be found on the Dime's Internet website at www.dime.com. This News Release contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions. Forward-looking statements are based upon various assumptions and analyses made by the Company in light of management's experience and its perception of historical trends, current conditions and expected future developments, as well as other factors it believes are appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors (many of which are beyond the Company's control) that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. These factors include, without limitation, the following:the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company’s control; there may be increases in competitive pressure among financial institutions or from non-financial institutions; changes in the interest rate environment may reduce interest margins; changes in deposit flows, loan demand or real estate values may adversely affect the business of Dime; changes in accounting principles, policies or guidelines may cause the Company’s financial condition to be perceived differently; changes in corporate and/or individual income tax laws may adversely affect the Company's financial condition or results of operations; general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or the banking industry may be less favorable than the Company currently anticipates; legislation or regulatory changes may adversely affect the Company’s business; technological changes may be more difficult or expensive than the Companyanticipates; success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; or litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates. DIME COMMUNITY BANCSHARES,INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands except share amounts) September 30, 2011 June 30, 2011 December 31, 2010 ASSETS: Cash and due from banks $ $ $ Investment securities held to maturity Investment securities available for sale Trading securities Mortgage-backed securities available for sale Federal funds sold and other short-term investments - Real Estate Loans: One-to-four family and cooperative apartment Multifamily and underlying cooperative (1) Commercial real estate (1) Construction and land acquisition Unearned discounts and net deferred loan fees Total real estate loans Other loans Allowance for loan losses ) ) ) Total loans, net Loans held for sale Premises and fixed assets, net Federal Home Loan Bank of New York capital stock Other real estate owned, net - - - Goodwill Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Deposits: Non-interest bearing checking $ $ $ Interest Bearing Checking Savings Money Market Sub-total Certificates of deposit Total Due to Depositors Escrow and other deposits Securities sold under agreements to repurchase Federal Home Loan Bank of New York advances Subordinated Notes Sold - - - Trust Preferred Notes Payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock ($0.01 par, 125,000,000 shares authorized, 51,393,667 shares, 51,393,667 shares and 51,219,609 shares issued at September 30, 2011, June 30, 2011 and December 31, 2010, respectively, and 34,936,614 shares, 34,936,614 shares and 34,593,180 shares outstanding at September 30, 2011, June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Unallocated common stock of Employee Stock Ownership Plan ) ) ) Unearned common stock of Restricted Stock Awards ) ) ) Common stock held by the Benefit Maintenance Plan ) ) ) Treasury stock (16,457,053 shares, 16,457,053 shares and 16,626,429 shares at September 30, 2011, June 30, 2011 and December 31, 2010, respectively) Accumulated other comprehensive loss, net ) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ (1) While the loans within both of these categories are often considered "commercial real estate" in nature, they are classified separately in the statement above to provide further emphasis upon the discrete composition of their underlying real estate collateral. DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars In thousands except per share amounts) For the Three MonthsEnded For the Nine MonthsEnded September 30, 2011 June 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Interest income: Loans secured by real estate Other loans 24 24 28 74 97 Mortgage-backed securities Investment securities Federal funds sold and other short-term investments Total interestincome Interest expense: Depositsand escrow Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Mortgage banking income (loss) , net Other than temporary impairment ("OTTI") charge on securities (1) Gain (loss) on sale of other real estate owned and other assets 14 14 28 Gain (loss) on trading securities 7 86 Other Total non-interest income (loss) Non-interest expense: Compensation and benefits Occupancy and equipment Federal deposit insurance premiums Other Total non-interest expense Income before taxes Income tax expense Net Income Earnings per Share: Basic Diluted Average common shares outstanding for Diluted EPS (1) Total OTTI charges on securities are summarized as follows for the periods presented: Credit component (shown above) $ 59 $ 574 $ 1,639 $ 695 $ 2,312 Non-credit component not included in earnings 24 - 25 Total OTTI $ 83 $ 574 $ 1,858 $ 720 $ 2,594 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED SELECTED FINANCIAL HIGHLIGHTS (Dollars In thousands except per share amounts) For the Three MonthsEnded For the Nine Months Ended September 30, 2011 June 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Performance Ratios (Based upon Reported Earnings): Reported EPS (Diluted) Return on Average Assets 1.10% 1.18% 1.11% 1.12% 1.00% Return on Average Stockholders' Equity 12.70% 14.40% 14.23% 13.46% 13.22% Return on Average Tangible Stockholders' Equity 14.81% 16.86% 16.92% 15.75% 15.82% Net Interest Spread 3.39% 3.44% 3.44% 3.41% 3.28% Net Interest Margin 3.58% 3.66% 3.60% 3.62% 3.47% Non-interest Expense to Average Assets 1.48% 1.44% 1.46% 1.52% 1.51% Efficiency Ratio 40.98% 39.21% 40.35% 41.91% 43.05% Effective Tax Rate 41.67% 41.66% 42.61% 41.34% 40.67% Book Value and Tangible Book Value Per Share: Stated Book Value Per Share $ 10.13 $ 9.93 $ 9.33 $ 10.13 $ 9.93 Tangible Book Value Per Share Average Balance Data: Average Assets $ 4,052,159 $ 4,177,651 $ 4,090,033 $ 4,106,344 $ 4,105,697 Average Interest Earning Assets Average Stockholders' Equity Average Tangible Stockholders' Equity Average Loans Average Deposits Asset Quality Summary: Net charge-offs $ 148 $ 1,933 $ 6,817 $ 3,061 $ 12,610 Non-accrual Loans Nonperforming Loans/ Total Loans 0.51% 0.48% 0.57% 0.51% 0.48% Nonperforming Assets (1) Nonperforming Assets/Total Assets 0.46% 0.42% 0.51% 0.46% 0.42% Allowance for Loan Loss/Total Loans 0.63% 0.57% 0.49% 0.63% 0.57% Allowance for Loan Loss/Nonperforming Loans 123.31% 118.05% 86.45% 123.31% 118.05% Loans Delinquent 30 to 89 Days at period end $ 33,855 $ 13,583 $ 15,729 $ 33,855 $ 13,583 Regulatory Capital Ratios: Consolidated Tangible Stockholders' Equity to Tangible Assets at period end 7.66% 7.36% 6.90% 7.66% 7.36% Tangible Capital Ratio (Bank Only) 8.84% 8.53% 8.01% 8.84% 8.53% Leverage Capital Ratio (Bank Only) 8.84% 8.53% 8.01% 8.84% 8.53% (1) Amount comprised of total non-accrual loans, other real estate owned and the recorded balance of two pooled bank trust preferred security investments for which the Bank has not received any contractual payments of interest or principal in over 90 days. DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED AVERAGE BALANCES AND NET INTEREST INCOME (Dollars In thousands) For the Three Months Ended September 30, 2011 June 30, 2011 September 30, 2010 Average Average Average Average Yield/ Average Yield/ Average Yield/ Balance Interest Cost Balance Interest Cost Balance Interest Cost Assets: Interest-earning assets: Real estate loans 5.76% 6.01% 5.89% Other loans 24 24 28 Mortgage-backed securities Investment securities Other short-term investments Total interest earning assets 5.37% 5.50% 5.62% Non-interest earning assets Total assets Liabilities and Stockholders' Equity: Interest-bearing liabilities: Interest Bearing Checking 0.28% 0.37% 0.40% Money Market accounts Savings accounts Certificates of deposit Total interest bearing deposits Borrowed Funds Total interest-bearing liabilities 1.98% 2.06% 2.18% Non-interest bearing checking accounts Other non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income Net interest spread 3.39% 3.44% 3.44% Net interest-earning assets Net interest margin 3.58% 3.66% 3.60% Ratio of interest-earning assets to interest-bearing liabilities 111.12% 112.12% 108.83% Deposits (including non-interest bearing checking accounts) 1.07% 1.13% 1.22% Interest earning assets (excluding prepayment and other fees) 5.23% 5.17% 5.54% DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED SCHEDULE OF NON-PERFORMING ASSETS AND TROUBLED DEBT RESTRUCTURINGS (Dollars In thousands) Non-Performing Loans At September 30, 2011 At June 30, 2011 At December 31, 2010 One- to four-family and cooperative apartment Multifamily residential and mixed use residential (1) Mixed Use Commercial (1) Commercial real estate Construction - Other 7 10 17 Total Non-Performing Loans (2) Other Non-Performing Assets Other real estate owned - - - Pooled bank trust preferredsecurities Total Non-Performing Assets Troubled Debt Restructurings not included in non-performing loans Multifamily residential and mixed use (1) Commercial real estate Construction - - - Mixed Use Commercial (1) Other - - - Total Performing Troubled Debt Restructurings ("TDRs") (1) While the loans within these categories are often considered "commercial real estate" in nature, they are classified separately in the statement above to provide further emphasis upon the discrete composition of their underlying real estate collateral. (2) Total non-performing loans include some loans that have been modified in a manner that would meet the criteria for a TDR. These non-accruing TDR's, which totaled $7.0 million at September 30, 2011, $6.1 million at June 30, 2011 and $10.1 million at December 31,2010, respectively, are included in the non-performing loan table, but excluded from the TDR amount shown above. PROBLEM ASSETS AS A PERCENTAGE OF TANGIBLE CAPITAL AND RESERVES At September 30, 2011 At June 30, 2011 At December 31, 2010 Total Non-Performing Assets Loans over 90 days past due on accrual status (3) PROBLEM ASSETS Tier 1 Capital - Dime Savings Bank of Williamsburgh Allowance for loan losses TANGIBLE CAPITAL PLUS RESERVES PROBLEM ASSETS AS A PERCENTAGE OF TANGIBLE CAPITAL AND RESERVES 6.1% 5.4% 8.4% (3) These loans are expected to be either satisfied, made current or re-financed within the next twelve months, andare not expected to result in any loss of contractual principal or interest.These loans are not included in non-performing loans. Contact: Kenneth Ceonzo Director of Investor Relations 718-782-6200 extension 8279
